1
2
3
4
5
6                                                             JS-6
7
8
9                         UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA
11
      SU JEONG SHIN, an individual,    )        Case No. 8:19-CV-02469 JLS (JDEx)
12                                     )
                                       )
13               Plaintiff,            )
                                       )
14                                     )        ORDER FOR DISMISSAL WITH
             v.                        )        PREJUDICE
15                                     )
                                       )
16    MERCEDES-BENZ USA, LLC, a )
      Delaware Limited Liability       )
17
      Company; and DOES 1 through 20, ))
18    inclusive,                       )
                                       )
19               Defendants.           )
                                       )
20
21         The Joint Stipulation for Dismissal with Prejudice is approved. The entire
22   action, including all claims and counterclaims stated herein against all parties, is
23   hereby dismissed with prejudice. Each side to bear their own costs and fees.
24         IT IS SO ORDERED.
25
26   DATED: May 07, 2021
                                      HON. JOSEPHINE L. STATON
27                                    UNITED STATES DISTRICT JUDGE
28
